Little, J.
The petition, with or without the offered amendment, set out no cause of action against the defendant; and the trial judge did not err in refusing to allow the amendment, or in dismissing the petition.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.

The defendant moved to dismiss the action, for want of a cause alleged; and the plaintiff offered to amend her petition by attaching the agreement with J. L. Denton, contractor, and the South Georgia Lumber Company, to build a house for plaintiff, “the same as specified in the contract attached to the original declaration; ” the plaintiff alleging that the true intent and meaning of the original contract and the one here exhibited was, that the defendant was to build the house; and further alleging that the contract is ambiguous, and asking to explain it by writings and circumstances occurring at the same time. The agreement referred to is in the form of a letter from Denton to the defendant, dated April 12, 1900, proposing to build a house as per specifications made with the plaintiff, for $1,165, “same to be completed in 45 days if weather will permit, or as soon as possible; house to be commenced at once, payments to be made as work progresses; house to be aswell finished as 515 Loyd st.” Below this was written a guaranty of completion of the above contract, in consideration of payment of contract price being made to the South Georgia Lumber Co., signed by that company. Also, a receipt signed by that company for $375 on the contract, dated April 28, 1900.
The amendment was not allowed, and the action was dismissed.
Frank A. Arnold, for plaintiff.
Goodwin, Anderson & Hallman, for defendant.